DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080240240 A1 Kodama, and further in view of US 20060153300 A1 Wang; Xianglin et al. (hereafter Wang).
Regarding claim 1, Kodama discloses A method of encoding a video signal bitstream, the method performed by an encoding apparatus (Fig.1) and comprising: constructing, by the encoding apparatus, motion vector predictor candidates for a current block (Fig.8, [53], wherein the macroblock to be coded is the current block surrounded by MBa, MBb, MBc, respectively with a MV as the MVP candidate), the motion vector predictor candidates consisting of a motion vector of a top neighboring block and a motion vector of a left neighboring block, the top neighboring block and the left neighboring block being adjacent to the current block (Fig.8, [53]); determining, by the encoding apparatus, a motion vector predictor of the current block from among the motion vector predictor candidates ([53], wherein MVpred is the MVP of current block); obtaining, by the encoding apparatus, a motion vector difference of the current block based on the motion vector predictor ([47], wherein the coded difference between MVpred and a searched MV is the obtained motion vector difference); 
Kodama fails to disclose encoding, by the encoding apparatus, index information specifying the motion vector predictor from among the motion vector predictor candidates and; encoding, by the encoding apparatus, the motion vector difference of the current block into the video signal bitstream.
However, Wang teaches encoding, by the encoding apparatus, index information specifying the motion vector predictor from among the motion vector predictor candidates and ([07], [66],wherein the MVs of neighboring blocks are the motion vector predictor candidates, and an index is associated with a  MVP of a currently given block under encoding); encoding, by the encoding apparatus, the motion vector difference of the current block into the video signal bitstream ([06], [64], wherein the coded or encoded signal is bitstream).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of encoding a video signal bitstream disclosed by Kodama to include the index information specifying the motion vector predictor of Wang, in order to improve the coding efficiency, as identified by Wang.
Regarding claims 2, 3, see the rejection for claim 1.


Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20060018381 A1, US 20050089097 A1, US 20050013498 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487